PER CURIAM.
The defendant was convicted of possession of cocaine with intent to deliver. The sentencing guidelines recommended community control or 12 to 30 months incarceration. The trial judge departed upward, sentencing the defendant to 15 years imprisonment. The judge offered five reasons for departure. The state concedes that four of the reasons are invalid. We agree.
The one reason which can be valid concerned the defendant’s pattern of behavior. Williams v. State, 504 So.2d 392 (Fla.1987); Keys v. State, 500 So.2d 134 (Fla.1986). However, there is insufficient evidence in the record to support that reason. State v. Mischler, 488 So.2d 523 (Fla.1986).
*937Accordingly, we vacate the defendant’s sentence and remand for resentencing within the recommended guidelines range. Shull v. Dugger, 515 So.2d 748 (Fla.1987).
CAMPBELL, C.J., and SCHEB and HALL, JJ., concur.